                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 R.A.D. SERVICES, a Nebraska limited
 liability company Assignee; and BROKRAM,
 INC.,                                                                                 4:18CV3103

                             Plaintiffs,                                   SECOND AMENDED FINAL
                                                                             PROGRESSION ORDER
             vs.

 ALLSTATE PROPERTY AND CASUALTY
 INSURANCE COMPANY,

                             Defendant.

       This matter is before the Court on the parties’ Stipulation to Extend Progression Order
Deadlines. (Filing No. 55.) The motion is granted. Accordingly,

         1)        The trial and pretrial conference will not be set at this time. A telephonic status
                   conference to discuss case progression, the parties’ interest in settlement, and
                   the trial and pretrial conference settings will be held with the undersigned
                   magistrate judge on March 26, 2020 at 3:00 p.m. Counsel shall use the
                   conferencing instructions assigned to this case to participate in the conference.

         2)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is January 31, 2020. Motions to compel
                   discovery under Rules 33, 34, and 36 must be filed by February 17, 2020.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not be
                   filed without first contacting the chambers of the undersigned magistrate judge to
                   set a conference for discussing the parties’ dispute.

         3)        The deadlines for identifying expert witnesses expected to testify at the trial, (both
                   retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                   Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          December 27, 2019
                            For the defendant(s):                          January 31, 2020

         4)        The deadlines for complete expert disclosures1 for all experts expected to testify at
                   trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                   (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          February 3, 2020
                            For the defendant(s):                          February 28, 2020
                            Rebuttal:                                      March 13, 2020


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
5)     The deposition deadline is April 1, 2020.

6)     The deadline for filing motions to dismiss and motions for summary judgment is
       April 15, 2020.

7)     The deadline for filing motions to exclude testimony on Daubert and related
       grounds is April 15, 2020.

8)     Motions in limine shall be filed seven days before the pretrial conference. It is not
       the normal practice to hold hearings on motions in limine or to rule on them prior
       to the first day of trial. Counsel should plan accordingly.

9)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

10)    All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.
Dated this 21st day of November, 2019.
                                              BY THE COURT:
                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
